Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-11 and 26-30) and CD73 in the reply filed on January 13, 2022 is acknowledged. 
Claims 12-22, 25 are canceled. Claims 1-11, 23-24 and 26-30 are pending. Claims 23-24 are withdrawn without traverse (filed 1/13/22) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Upon reconsideration, the species election on cell surface markers among CD26, CD133 and CD147 is withdrawn. The subject matter to the extent of CD26, CD133 and CD147 is included and under examination in this office action. Election was made without traverse in the reply filed on January 13, 2022.
3.	Claims 1-11 and 26-30 are under examination in this office action.

Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
5.	The disclosure is objected to because of the following informalities: The use of the term “Leica”, “SuperfrostTM” (p. 18), “Photoshop”, “Alexa Fluor®” “Zeiss” (p. 21), “SMART-Seq” “Ultra Low Input” “Nextera”, “NexSeq” (p. 29), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.

Claim Objections
6.	Claims 7 and 26 are objected to because of the following informalities: the recitation “foetal is objected to because the spelling of “fetal” in US is “fetal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-6 and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4-6 and 26-30 are indefinite because:
i. The limitation “whether or not …. at least two of: i) CD26, CD133…; and/or ii) CD57, CD47….and CD165 on the cell surface; and c)……positive for at least two of either: i) CD26, CD133 … and/or ii) CD57, CD47… and CD 165” is unclear. It is unclear whether the limitation “at least two of i)… …and/or ii)….” means: 1. two markers from the markers recited in item i); 2. two markers from in item ii); 3. one marker from item i) and one marker from item ii) or 4. a combination of any two markers from items i) and ii), which renders the claim indefinite. For examination purposes, the limitation is interpreted as 4) a combination of any two markers from items i) and ii).  
ii. The rest of the claims are indefinite as depending from an indefinite claim 4.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-6 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lakowski et al. (Stem cells 2015; 33:2469-24872, as in IDS).
Claims 4-6 and 26-30 are drawn to a method of identifying cone photoreceptor cells in a population of cells, comprising the steps of: a) determining whether or not cells in the population express CD29 or CD15-SSEA1 on the cell surface; b) determining whether or not cells in the population express at least two of: i) CD26, CD133 and CD147 on the cell surface; and/or ii) CD57, CD47, CD59, CD200, CD151, CD63, CD98, CD120a, CD81, CD49c, CD90 and CD165 on the cell surface; and c) identifying a cell as a cone photoreceptor cell if it is CD29 or CD15-SSEA1 negative and positive for at least two of either: i) CD26, CD133 and CD147; and/or ii) CD57, CD47, CD59, CD200, CD151, CD63, CD98, CD120a, CD81, CD49c, CD90 and CD 165. 
Lakowski et al. teach a method of identifying photoreceptor cells or cone photoreceptor cells that are CD73(+), CD24(+), CD133(+), CD47(+) and CD15-SSEA1(-), comprising determining whether or not cells in the population express CD15-SSEA1(-) on the cell surface; determining whether or not cells in the population express CD73(+), CD24(+), CD133(+), CD47(+), identifying a cell as a cone photoreceptor cell if it is CD73(+), CD24(+), CD133(+), CD47(+), which meet the limitation recited in claims 4-6 and 26-30 because a cone photoreceptor cell is CD73(+), CD24(+), CD133(+), CD47(+) and CD15-SSEA1(-), which express at least CD133(+) from item i) and CD47(+) from item as recited in claim 4 (see abstract; p. 2470, 1st col.; p. 2470, 2nd col. to p. 2475; p. 2479-2481). Lakowski also teaches determining cone photoreceptor cells that are CD15-SSEA1(-) and CD133 (+) and CD147 (+) as in claims 5-6 (see supplementary figure 1) and at least two of: i) CD26, CD133 and CD147 on the cell surface; and/or ii) CD57, CD47, CD59, CD200, CD151, CD63, CD98, CD120a, CD81, CD49c, CD90 and CD165 on the cell surface (see supplementary figure 1 and Supplementary Table 1). 
Lakowski teaches that the cells are three-dimensional self-forming retina differentiated from mouse embryonic stem cells, human embryonic stem cells or cells derived from human embryonic stem cells (hESCs), induced pluripotent stem cells as in claim 26 (see p. 2470, 1st col.; p. 2470, 2nd col. to p. 2475; p. 2479-2481). Lakowski also teaches further culturing cells prior to the identification steps to allow for differentiation of cells into photoreceptor or cone photoreceptor population as in claim 27 (see p.16 of the reference: Supplementary figure 1; p.24-25 and p. 31 of the reference: supplementary file 1-Material and Methods; p. 2470, 1st col.; p. 2470, 2nd col. to p. 2475; p. 2479-2481) and also teaches further comprising isolating identified photoreceptor or cone photoreceptor cells including MACS or FACS as in claims 28-29 and further comprising culturing isolated identified cells to differentiate into mature photoreceptors or cone photoreceptors as in claim 30 (see p.24-25 and p. 31 of the reference: st col.; p. 2470, 2nd col. to p. 2475; p. 2479-2481).   Thus, claims 4-6 and 26-30 are anticipated by Lakowski.

Claim Rejections - 35 USC § 102 & 103
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-11 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or under 35 U.S.C. 103 as being unpatentable over Lakowski et al. (Stem cells 2015; 33:2469-24872, as in IDS) as applied to claims 4-6 and 26-30 above in view of Zhou et al. (J. Cell Sci. 2015; 129:2169-2178 doi:10.1242/jcs.169086), Koso et al. (IOVS, 2009; 50:5411-5418, as in IDS) and Eberle et al. (IOVS, 2011; 52:6462-6471, as in IDS).
Claims 1-3 and 7-11 are drawn to a method of identifying photoreceptor cells in a population of cells, comprising the steps of: a) determining whether or not cells in the population express CD29 or CD49 on the cell surface; b) determining whether or not cells in the population express CD73 on the cell surface; and c) identifying a cell as a photoreceptor cell if it is CD29(-)/CD49(-) and CD73(+).
Lakowski is set forth above and also teaches identifying photoreceptor cells that are CD73(+), CD29(-) and CD15-SSEA1(-), comprising determining whether or not cells st col.; p. 2470, 2nd col. to p. 2475; p. 2479-2481, figures 3-4 and 7). Lakowski also teaches that the cells are three-dimensional self-forming retina differentiated from mouse embryonic stem cells, human embryonic stem cells or cells derived from human embryonic stem cells (hESCs), induced pluripotent stem cells as in claim 7 (see p. 2470, 1st col.; p. 2470, 2nd col. to p. 2475; p. 2479-2481). Lakowski also teaches further culturing cells prior to the identification steps to allow for differentiation of cells into photoreceptor or cone photoreceptor population as in claim 8 (see p.16 of the reference: Supplementary figure 1; p.24-25 and p. 31 of the reference: supplementary file 1-Material and Methods; p. 2470, 1st col.; p. 2470, 2nd col. to p. 2475; p. 2479-2481) and also teaches further comprising isolating identified photoreceptor or cone photoreceptor cells including MACS or FACS as in claims 9-10 and further comprising culturing isolated identified cells to differentiate into mature photoreceptors or cone photoreceptors as in claim 11 (see p.24-25 and p. 31 of the reference: supplementary file 1-Material and Methods; p. 2470, 1st col.; p. 2470, 2nd col. to p. 2475; p. 2479-2481). Thus, claims 1-11 and 26-30 are anticipated by Lakowski. 

st col., 1st paragraph). Koso et al. teach that CD73 is a cell surface marker for retinal photoreceptor precursor cells (see abstract) and Eberle et al. teach that transplantation with CD73-positive photoreceptor precursor cells isolated by magnetic associated cell sorting (MACS) using anti-CD73 antibodies provides 3-fold better integration of photoreceptor precursors into an adult mouse retina (see abstract). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Zhou, Koso and Eberle with the teaching of Lakowski to identify a cell as a photoreceptor cell  if the cell is CD29(-)/CD49(-) and CD73(+) in the method of Lakowski with an expectation of success because Lakowski teaches identifying photoreceptor cells or cone photoreceptor cells that are CD73(+), CD24(+), CD133(+), CD47(+) and CD15-SSEA1(-), while Zhou teaches that retinal photoreceptor progenitor cells that are c-kit+/SSEA4-1 isolated from retina are CD29 negative and can differentiate into photoreceptor cells, Koso teaches that CD73 is a cell surface marker for retinal photoreceptor precursor cells and Eberle teaches that transplantation with CD73-positive photoreceptor 
It is obvious to combine two prior art elements (i.e. retinal photoreceptor progenitor cells that are CD29(-) can differentiate into photoreceptor cells, CD73 is a cell surface marker for retinal photoreceptor precursor cells and transplantation with CD73(+) photoreceptor precursor cells isolated by magnetic associated cell sorting (MACS) using anti-CD73 antibodies provides 3-fold better integration of photoreceptor precursors into an adult mouse retina) according known methods (i.e. Lakowski’s method) to yield predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

Claim Rejections - 35 USC § 103
11.	Claims 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lakowski et al. (Stem cells 2015; 33:2469-24872, as in IDS) in view of Zhou et al. (J. Cell Sci. 2015; 129:2169-2178 doi:10.1242/jcs.169086), Koso et al. (IOVS, 2009; 50:5411-5418, as in IDS), Eberle et al. (IOVS, 2011; 52:6462-6471, as in IDS) as s 1-11 and 26-30 above, and further in view of Lanza et al. (US10307444, issued Jun 4, 2019, priority Mar 15, 2013).
Lakowski, Zhou, Koso and Eberle are set forth above but fail to teach that the cells are directly converted from human somatic cell populations or cells derived from directly converted human somatic cell populations as recited in claims 7 and 26.
While Lakowski, Zhou, Koso and Eberle do not teach that the cells are directly converted from human somatic cell populations or cells derived from directly converted human somatic cell populations as recited in claims 7 and 26, Lanza et al. (US10307444) teach these limitations and provide motivation and an expectation of success. In particular, Lanza teaches production of photoreceptor cells and photoreceptor progenitor cells from induced pluripotent stem cells generated by reprogramming somatic cells by expressing a combination of reprogramming factors selected from OCT3/4, SOX2, NANOG, LIN28, C-MYC, and KLF4 (see col. 4, lines 46-67; col. 5, line 40 to col.7, line 2; col. 11, lines 9-col.13, line 10; col. 13, lines 51-65; col. 17, lines 24-col. 18, line 20; col.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Lanza with the teachings of Lakowski Zhou, Koso and Eberle to identify cells as photoreceptor cells  if the cells are CD73(+) and CD29(-)/CD49(-) or CD15-SSEA1(-) and wherein the cells are directly converted from human somatic cell populations or cells derived from directly converted human somatic cell populations in the method of Lakowski with an expectation of success because Lakowski teaches identifying photoreceptor cells or cone photoreceptor cells that are CD73(+), CD24(+), CD133(+), CD47(+) and CD15-
It is obvious to combine two prior art elements (i.e. retinal photoreceptor cells or photoreceptor progenitor cells are CD73(+) and CD29(-)/CD49(-) or CD15-SSEA1(-) and retinal photoreceptor cells or photoreceptor progenitor cells can be generated and differentiated from iPSCs generated by reprogramming somatic cells by expressing a combination of reprogramming factors selected from OCT3/4, SOX2, NANOG, LIN28, C-MYC, and KLF4) according known methods (i.e. Lakowski, Zhou, Koso and Eberle’s method) to yield predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.


Conclusion

12.	NO CLAIM IS ALLOWED.


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
March 12, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649